IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIE MATHIS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1605

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 24, 2015.

Petition Nunc Pro Tunc -- Original Jurisdiction.

Willie Mathis, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, THOMAS, and OSTERHAUS, JJ., CONCUR.